— Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (Mario J. Rossetti, A.J.), entered July 29, 2004 in a proceeding pursuant to CPLR article 78. The judgment denied petitioner’s motion for leave to reargue and renew and dismissed the petition.
It is hereby ordered that said appeal from the judgment insofar as it denied leave to reargue be and the same hereby is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the judgment is affirmed without costs for reasons stated in decisions at Supreme Court. Present — Scudder, J.P., Martoche, Pine, Lawton and Hayes, JJ.